Citation Nr: 0736858	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected sensory neuropathy of the right thigh, 
currently evaluated as noncompensably disabling.  

2.  Entitlement to an increased disability rating for 
service-connected sensory neuropathy of the left thigh, 
currently evaluated as noncompensably disabling.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1962 to April 1965.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York (the RO) which, in part, granted service connection 
for sensory neuropathy of the right and left thighs; separate 
noncompensable (zero percent) disability ratings were 
assigned.  The veteran filed a notice of disagreement in 
regards to the March 2005 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in a September 2005 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in October 2005.

In October 2007, a motion to advance this case on the Board's 
docket due to the veteran's illness was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2007).

This appeal is REMANDED to the RO via the Appeals Management 
Resource Center (AMC) in Washington, DC.  

Issue not on appeal

In May 2007, the veteran filed a claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  It appears that the RO has 
begun developing that issue.  However, that matter is not 
currently within the Board's jurisdiction, and it is referred 
to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


REMAND

The veteran's most recent VA examination was performed in 
October 2004.  
The veteran has indicated that his service-connected right 
and left thigh symptomatology has worsened since that time.  
See the October 5, 2005 Substantive Appeal; see also the 
March 30, 2006 Statement of Accredited Representative in 
Appealed Case. 

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Additionally, the veteran's most recent outpatient record 
from the VA outpatient clinic in Malone, New York  is dated 
in September 2005.  Updated treatment records, if existing, 
should be associated with the claims folder, as they could 
potentially effect the outcome of the issue currently on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002).

Finally, in June 2007 the RO submitted an initial request to 
the Social Security Administration (SSA) for all records 
pertaining to the veteran.  It does not appear that SSA 
responded to the inquiry, as the claims file is devoid of any 
SSA records.  These records, if in fact they exist, are 
potentially pertinent to the veteran's claims, and therefore 
must be obtained for consideration in connection with the 
issues on appeal.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) [VA's duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits]..  Accordingly, a 
second request for these records must be made.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:



1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected right and left thigh 
disorders.  Any such records so 
identified should be obtained, to 
include updated records from the 
Malone VA outpatient clinic [dated 
after September 2005], to the extent 
possible.  Any records so obtained 
should be associated with the 
veteran's VA claims folder.

2.  VBA should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical 
records relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the 
claims folder.

3.  VBA should then schedule the 
veteran for a medical examination in 
order to determine the current 
severity of the service-connected 
right and left thigh disorders.  The 
veteran's VA claims folder should be 
forwarded to the examiner for review 
in connection with the examination.  
The report of the examination should 
be associated with the veteran's VA 
claims folder.

4.  VBA should then readjudicate the 
veteran's claims of entitlement to 
compensable disability ratings for 
service-connected sensory neuropathy 
of the right and left thighs.  If the 
benefits sought on appeal remain 
denied, in whole or in part, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



